Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 9th, 2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claims recite olive oil isolated from olives via cold pressing.  The olive oils have various free fatty acid concentrations.  Olive oils isolated from olives found in nature have varying concentrations of free fatty acids. This judicial exception is not integrated into a practical application because varying amounts of free fatty acids are found in different oils isolated from olives.  The differing amounts of the claims do not structurally alter the oil.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed invention does not result in a product that is markedly different than a product that is isolated from nature (olive oil).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Or (US-20170226444-A1).
Regarding claims 1 and 2, Or teaches a cold pressed olive oil with a free fatty acid (FFA) concentration of 0.07 wt% [0082], [0090].  This value falls within the ranges of claims 1 and 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Or (US-20170226444-A1).
Regarding claims 3 and 4, Or teaches reducing the acidity of cold press olive oils during the manufacture of extra virgin olive oil [0067].  Or also teaches extra virgin olive oil having <0.8 wt% free fatty acids (FFA) [0006].  This leads to a prolonged shelf-life and reduced oxidation [0020].
Or provides examples that have an FFA concentration as low as 0.07 wt% but does not teach an olive oil with less than 0.05 or 0.01 wt% FFA.  Or does, however, teach a composition that absorbs FFAs [0071].  This composition can reduce the acidity of the oil to a variety of levels [0028].  It would have been obvious that, the more composition added, the more FFAs would be absorbed and the lower the FFA concentration in the olive oil.
Or teaches reducing the FFA content of olive oil to enhance the quality of the oil, including reducing the acidity, reducing peroxides, enhancing appearance, limiting unpleasant odors, and increasing taste [0071], [0031].  It would have been obvious to a person having ordinary skill in the art to use the procedure and composition of Or on olive oil so as to obtain the amount of FFAs that correspond with the desired flavor and odor as well as desired shelf life, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Response to Arguments
Applicant’s arguments, filed May 9th, 2022, have been fully considered.
The drawings have been amended.  The objection has been withdrawn.
Applicant’s arguments with respect to claims 1 – 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Conte (US-5560950-A) teaches removing free fatty acids from used frying oil.
Chairgulprasert (“Removal of Free Fatty Acid from Used Palm Oil by Coffee Husk Ash”) teaches the removal of free fatty acids from used palm oil.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791